Citation Nr: 0729899	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-10 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred between February 6, 2005, and 
February 16, 2005, at the Bayfront Medical Center in St. 
Petersburg, Florida  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had almost 33 years of active service at the time 
of his retirement from the Army in May 1975.  His medals and 
badges included the Legion of Merit, the Joint Services 
Commendation Medal, and the Army Commendation Medal.  He died 
on February 22, 2005, while an inpatient at the VA Medical 
Center, Bay Pines, Florida.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination 
disapproving a claim for payment of unauthorized medical 
services in conjunction with private hospitalization of the 
veteran at the Bayfront Medical Center, St. Petersburg, 
Florida, from January 9, 2005, to February 16, 2005.  The 
evidence of record reveals that in the April 2006 statement 
of the case, entitlement to payment or reimbursement of the 
expenses at that facility from January 9, 2005, to February 
5, 2005, was approved.  In a VA Form 9, dated later in April 
2006, the appellant indicated that she disagreed with the 
denial of a claim for payment or reimbursement of 
unauthorized medical expenses for the remainder of the 
hospitalization at the Bayfront Medical Center from February 
6, 2005, to February 16, 2005.






FINDINGS OF FACT

1.  The veteran received medical care at the Bayfront Medical 
Center, St. Petersburg, Florida, from January 9, 2005, to 
February 16, 1005.

2.  The April 2006 statement of the case approved payment for 
the period from January 9, 2005, to February 5, 2005, on the 
basis the veteran's condition had not stabilized during that 
time frame.  

3.  The April 2006 statement of the case did not approve 
payment for the period from February 6, 2005, to February 16, 
2005, on the basis that the veteran's condition had 
stabilized and a bed was available at a VA facility as of 
February 6, 2005.

4.  For the period from February 6, 2005, to February 16, 
2005, even if the veteran's condition had been stabilized, 
the record shows further care was required to improve his 
condition to the extent that further care was no longer 
required to satisfy the purpose for which it was indicated.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with hospitalization at the Bayfront 
Medical Center between February 6, 2005, and February 16, 
20905, have reasonably been met.  38 U.S.C.A. §§ 1728, 5107 
(b) (West 2002 and Supp 2006); 38 C.F.R. §§ 3.102, 17.53, 
17.120 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision herein, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006) need not be discussed.  The Board notes that 
review of the record shows there has been substantial 
compliance with the requirements of the VCAA throughout the 
course of the appeal.  The appellant had the opportunity to 
provide testimony on her behalf at a personal hearing with 
the undersigned at the St. Petersburg RO in May 2007.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  

The appellant is seeking entitlement to payment or 
reimbursement of medical expenses incurred at the Bayfront 
Medical Center, St. Petersburg, Florida, between February 6, 
2005, and February 16, 2005.  Payment or reimbursement of the 
expenses incurred at that facility between January 9, 2005, 
and February 5, 2005, have been approved by VA.  The 
appellant and her representative claim that between February 
6, 2005, and February 16, 2005, she constantly asked when the 
veteran would be transferred to the VA Medical facility at 
Bay Pines and was told when the veteran became "stable."  She 
asserts that she had no control over when the veteran could 
be transferred and was just told "that when he was stable he 
would be moved."  (Transcript, page 5).

While VA has recently approved reimbursement for the period 
from January 9, 2005, to February 5, 2005, it has not found 
eligibility for payment for the remaining period based on 
certain provisions found in 38 C.F.R. § 17.53, finding that 
the veteran's condition had apparently stabilized as of 
February 6, 2005, and that VA facilities were feasibly 
available as of that date.

38 C.F.R. § 17.53 provides that in those instances where care 
in public or private hospitals at VA expense is authorized 
because a VA or other Federal facility was not feasibly 
available, as defined in this section, the authorization will 
be continued after admission only for the period of time 
required to stabilize or improve the patient's condition to 
the extent that further care is no longer required to satisfy 
the purpose for which it was initiated.

First, it must be determined whether VA facilities were 
feasibly available.  In this regard, the originating agency 
has stated for the record that per the Chief Medical Officer, 
a bed at a VA facility became available on February 5, 2005.  
Accordingly, authorization for payment or reimbursement of 
medical expenses to that date was extended.  It was indicated 
that the veteran was "stable at that time for transfer to a 
VA facility and VA was open at that time."  The Board 
disagrees.

The medical records pertaining to the hospitalization of the 
veteran at the Bayfront Medical Center revealed that he was 
hospitalized on January 9, 2005, with acute respiratory 
distress.  He was brought to the emergency room of the 
hospital because of it being the closest facility.  He was 
found to be hypertensive and also had dehydration.  He was 
admitted to the Intensive Care Unit.  He underwent a 
tracheostomy and was weaned off a ventilator.  During 
hospitalization he also required bilateral chest tubes 
because of large effusions.  Progress notes from the Bayfront 
Medical Center include a notation dated February 7, 2005.  It 
was reported there had been no significant medical change 
since the previous Friday.  The veteran remained off the 
ventilator.  Notation was made that they were waiting to 
transfer him to VA.

A February 8, 2005, progress note indicated that the veteran 
would be transferred to VA "when accepted."

On February 9, 2005, it was stated there had been no 
significant medical change.  A Do Not Resuscitate order was 
in effect.  It was indicated that the veteran was waiting for 
a bed at the VA Hospital.  He was to be transferred to VA 
"ASAP" when a bed became available.  Notes on February 10 and 
February 11 were to the same effect.  On February 11, 
notation was made that the veteran's clinical records were 
being faxed to the Bay Pines Medical facility.  The appellant 
was made aware of the transfer situation with VA.  She 
approved of the transfer to VA.  On that date, it was 
indicated there was still no significant change in the 
veteran's status.  He was still awaiting a bed at VA.  
Assessments included respiratory failure, status post 
tracheotomy, chronic renal insufficiency, and anemia.  

On February 16, 2005, a progress note reflected that a bed 
was finally available at the Hospice Unit of VA.  The veteran 
was transferred to the Hospice facility that date.  

The aforementioned shows that VA was aware of the veteran's 
status at the Bayfront Medical Center, but it is clear from 
the progress notes  that no bed was available for him until 
February 16, 2005.  

Accordingly, the Board finds that even if it were to conclude 
that the veteran's condition was medically stable as of 
February 5 or February 6, 2005, the veteran would still be 
eligible for payment between February 6 and February 16, 
2005, if it is determined that continued private hospital 
care was required to satisfy the purpose for which care was 
initiated.  In this regard, the Board has examined the 
private hospital records for the time frame between February 
6 and February 16.  Those records reveal that the veteran, 
while experiencing no significant change, continued with all 
current medications and management.  The Board finds it more 
than reasonable to determine that the evidence is at least in 
equipoise as to whether continued hospital care was required 
for the duration of the veteran's hospital stay until 
February 16, 2005.

Therefore, given the appellant the benefit of the doubt, the 
Board determines that the use of a VA facility was not 
feasibly available between February 6 and February 16, 2005.  
Since the veteran continued to meet all of the criteria 
required for reimbursement of medical expenses under 
38 U.S.C.A. § 1728 (West 2002) for the period between 
February 6 and February 16, 2005, the Board finds that 
eligibility is in order for reimbursement of the expenses 
incurred at the Bayfront Medical Center in St. Petersburg for 
the remaining time period of the hospitalization.  


ORDER

Entitlement to reimbursement or payment for the reasonable 
expenses associated with treatment received by the veteran at 
the Bayfront Medical Center, St. Petersburg, Florida, between 
February 6, 2005 and February 16, 2005, is granted.  


                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


